Citation Nr: 1546123	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13- 28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for residuals of prostate cancer.

2.  Entitlement to service connection for nephrosclerosis with chronic renal disease. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from October 1961 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In September 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to a February 2015 determination, which denied service connection for nephrosclerosis with chronic renal disease.  In light of the fact that the Veteran has not yet been afforded a statement of the case, the issue has been added to the title page of this decision and is being remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of whether new and material evidence sufficient to reopen previously denied claims of service connection for a heart condition and hypertension have been raised by the record in a VA Form 21-526EZ, received September 2, 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected connected prostate cancer residuals are more disabling than the current 20 percent evaluation reflects.  

The record indicates that the Veteran was then afforded a VA examination in February 2015, where he reported that he had daytime voiding intervals of 2-3 hours and that he awakens twice during the night to void.  The examiner reviewed the claims file, including the Veteran's history of prostate cancer and prostatectomy, noting that there were no treatment records to support the Veteran's claim of urinary incontinence with use of absorbent materials.  He then concluded that the Veteran's current urinary symptoms were unrelated to prostate condition, but rather were likely due to advancing age and the use of diuretics for unrelated chronic kidney disease.

However the symptoms he testified to at his September 2015 Board hearing appear to indicate a worsening of his prostate cancer residuals since that VA examination.  Specifically, he testified that in addition to urinary frequency and urgency, he had urine leakage which requires the use of absorbent materials which must be changed three to four times each day.  There is very little evidence, particularly in the form of outpatient treatment records, which adequately describes the nature and extent of the Veteran's prostate cancer residuals.  That said, the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  So, while the February 2015 VA examination is clearly not too old to adequately evaluate this disability, because of the evidence of possible worsening since then, a new examination is needed to ensure that the Veteran's complaints are sufficiently considered by a VA examiner.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);VAOPGCPREC 11-95.

Also, as has been noted in the Introduction, the Veteran submitted a timely notice of disagreement with respect to a February 2015 determination denying service connection for nephrosclerosis with chronic renal disease.  See correspondence from the Veteran's representative dated August 28, 2015.  The AOJ has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  The matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided with a SOC on the issue of entitlement to service connection for nephrosclerosis with chronic renal disease.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his service-connected prostate cancer residuals that are not already in the claims file 

3.  Then schedule the Veteran for a VA examination by a medical professional who has not previously examined him, to determine the current degree of severity of his service-connected prostate cancer residuals.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide a thorough description of the Veteran's diurnal and nocturnal urinary frequency patterns and whether any urinary leakage/stress incontinence due to the prostate cancer residuals requires the wearing of absorbent materials and how often they must be changed per day.  He/She should also address whether the Veteran has ever had obstructed voiding, to the extent that it requires or required intermittent or continuous catheterization and whether the Veteran has recurrent symptoms of urinary tract infection.  All symptoms reasonably attributable to the service-connected prostate cancer residuals must be fully outlined and differentiated from symptoms caused by any non-service-connected disorders.  

In providing this opinion, the examiner should specifically address the 2015 VA examiner's opinion that the Veteran's urinary symptoms are likely due to advancing age and/or the use of diuretics.  If it is the examiner's opinion that the Veteran's urinary symptoms are the result of any other process not related to service-connected prostate cancer residuals, a rationale must be provided to fully explain why.  He/She should also remain mindful of the fact that the Veteran is competent to report his symptoms and that his reports must be considered in formulating the requested opinion.  If his reports of urinary leakage/stress incontinence are discounted, the examiner should provide the reasons for doing so.  A complete rationale should be provided for any opinion expressed.  

4.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

